DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated March 26, 2019 are acknowledged.  Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27, 31, 42-43, 45, 49 and 55-66 are pending.  Claims 55-66 are new.

Election/Restrictions
Applicant’s election of group I in the reply filed on 11/5/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31, 42-43, 45 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/20.  The requirement is still deemed proper and is therefore made FINAL.
Prosecution on the merits commences for claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-66.

PRIORITY
The instant Application, filed 4/20/2018 is a 371 National Stage Application of PCT/US2016/058197, filed 10/21/2016, which claims priority to US Provisional Application No: 62/323,558 filed 4/15/16, US Provisional Application No. 62/322,101, filed 4/13/2016; and US Provisional Application No. 62/245,213, filed 10/22/15.  Thus the earliest possible priority for the instant Application is 10/22/15.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraphs [0209] and [0210] of the published specification contain http and/or www browser executable code.
Claims
The 4 independent claims are to methods of treating a leukodystrophy/Canavan disease by administering a transgene encoding an N-acetylaspartate (NAA)-decreasing agent.  Claims 1 and 4 require assessment/assessing a metabolite (e.g., beta-oxidation) levels from the patient; Claims 59 and 65 require the NAA-depleting agent is aspartoacylase and is encoded on an AAV vector.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Objections
Claims 2, 4-6 and 27 are objected to because of the following informalities:  
Claim 2 is missing a comma after “The method of claim 1.”
Claims 2 and 5 utilize the abbreviations CNS and ASPA.  Abbreviations should be spelled out at the first usage of the term in the claims.
Claims 4, 6 and 27 contain periods “.” within the body of the claim at the claimed lettered sections (a, b, c, etc).  While there is no set statutory form for claims, the present Office practice is to insist that each claim begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See M.P.E.P. § 608.01(m).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9, 11, 13, 17-19, 21, 25, 27, 55-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase, “wherein it has been determined that the leukodystrophy is associated with a metabolic imbalance comprising a shift from glycolysis to beta-oxidation in the 
Claim 25 recites the limitation "the glial fibrillary acidic protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the codon-optimized" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the ASPA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6-7, 9, 11, 13, 17-19, 21, 27, and 55-56 are included in the rejection because they depend from a rejected claim.

The following Art rejections are broken up by independent claim, even though many of the same prior art documents are used over the same claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janson et al, Gene Therapy of Canavan Disease:  AAV-2 Vector for Neurosurgical Delivery of Aspartoacylase Gene (ASPA) to the Human Brain. Human Gene Therapy, 2002. 13:1391-1412, of record, cited in Applicant’s IDS dated 10/26/18, hereinafter “Janson.”
With regard to independent claim 59, Janson discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof (Abstract).  Janson discloses the transgene is packaged into an AAV particles (I.e. capsid) and operably linked to NSE promoter (paqe 1404, FIG 1).

Claims 59, 60 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al, A Single Intravenous rAAV Injection as Late as P20 Achieves Efficacious and Sustained CNS Gene Therapy in Canavan Mice.  Molecular Therapy, December 2013. 21(12):2136-2147, of record, cited in Applicant’s IDS dated 10/26/18, hereinafter “Ahmed 2013.”  The applied reference has a common inventor with the instant application; however the publication date is greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
With regard to independent claim 59, Ahmed 2013 discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof (Abstract; page 2137).  Ahmed 2013 discloses the transgene is packaged into an AAV capsid and operably linked to a hybrid cytomegalovirus enhancer/chicken beta-actin promoter cassette (2144).
With regard to claim 60, Ahmed 2013 discloses the vector comprises a CMV-enhancer/chicken β-actin promoter (page 2144).
With regard to claim 64, Ahmed 2013 discloses the AAV vector is an AAV9 vector (page 2136, 2138).  Thus, Ahmed 2013 anticipates the instant claims.

Claims 59, 60, 63, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011/133890 to Gao.  The publication date for Gao is 10/27/2011.  The earliest priority date for the instant application is 10/22/15.  The applied reference has a common inventor with the instant application; however the publication date is greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
With regard to claim 59, Gao discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof (Abstract; page 20, 22; Example 2).  Gao discloses the AspA transgene is packaged into an AAV particles (i.e. capsid) and operably linked to a promoter (Example 2).
With regard to claim 60, Gao discloses the promoter is a chicken β-actin promoter (Example 2).

    PNG
    media_image2.png
    467
    993
    media_image2.png
    Greyscale
With regard to claim 63, Gao’s AspA protein (SEQ ID NO: 13 therein) is 100% identical to instant SEQ ID NO:2:








With regard to claim 64, Gao disclose the AAV vector is serotype AAV9 (page 73).
Thus Gao anticipates the instant claims.

Claims 1-2, 6-7, 9-10, 17-19, 21, 27, 58-59 and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/0181446 to Leone.  Independent claims 1 and 59 are directed to methods of treating a leukodystrophy/Canavan disease by administering a transgene encoding an N-acetylaspartate (NAA)-decreasing agent.  Claim 1 requires assessment/assessing a metabolite (e.g., beta-oxidation) levels from the patient; Claim 59 requires the NAA-depleting agent is aspartoacylase and is encoded on an AAV vector.
With regard to claims 1 and 59, Leone discloses methods of treating leukodystrophies, including Canavan disease by administering an adenoviral vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof (pages 2-3, 5-6, FIG 6).  Leone discloses the AspA transgene is operably linked to a promoter (page 5, FIG 6).
Leone further discloses the majority of the energy consumption in the brain comes from glucose oxidation (glycolysis), and in situations of metabolic stress, the source of energy switches to beta-oxidation.  Leone discloses a switch from glycolysis to beta-oxidation is a component of practically every known neurodegenerative condition. Leone discloses the neurodegenerative condition Canavan disease is associated with loss of function of AspA, resulting in an intracellular rise in N-acetylaspartic acid (NAA), as NAA is cleaved by AspA.  Leone further shows that NAA cleavage by overexpressing AspA can supplement energy sources to support ATP synthesis (see Pages 1-3; 7-8; FIG 2).
Thus, Leone discloses measuring metabolites of energy metabolism in patients with suspected neurodegenerative diseases, including Canavan disease, wherein a rise in metabolic markers associated with oxidative stress is used as a diagnostic tool for Canavan disease or other neurodegenerative diseases (page 7).  Leone discloses administration of vectors encoding AspA to patients following assessment of oxidative stress results in the catabolism of endogenous NAA, thereby supplementing the energy requirements of the patient (pages 7-8).
Thus, Leone discloses administering an NAA-depleting agent (AAV-AspA) to a patient in need thereof (Canavan disease), wherein it has been determined that the leukodystrophy is associated with a metabolic imbalance from glycolysis to beta-oxidation, wherein the AspA transgene is operably linked to a promoter and encompassed within an AAV capsid.  Thus, Leone anticipates claims 1 and 59.
With regard to claims 2, and 6-7 Leone discloses the metabolic imbalance is evaluating levels of one or more glycolysis and/or beta-oxidation factors, wherein the shift from glycolysis to beta-oxidation is indicative of the neurodegenerative disease, including Canavan (CD) (page 7, last paragraph).
With regard to claims 9-10, Leone discloses the metabolites can be measured using liquid chromatography (HPLC) from tissue isolated from brain tissue (Page 4, FIG 1, FIG 4).
With regard to claims 17-19, and 64 Leone discloses the NAA-depleting agent can be, at least, an ApA protein, or a recombinant AAV vector encoding an AspA transgene, wherein the AspA transgene is operably linked to a promoter, and wherein the AAV capsid is an AAV9 capsid (pages 8-9 and 14).
With regard to claim 21, Leone discloses the AAV encoding AspA transgenes are administered via injection (page 16; Example 1).
With regard to claim 27, Leone discloses the method further comprises administering metabolic modulators, or dietary interventions (page 7, lines 10-14).

    PNG
    media_image3.png
    436
    772
    media_image3.png
    Greyscale
With regard to claims 58 and 63, the AspA transgene of Leone encodes SEQ ID NO: 2 therein, which is 100% identical to instant claimed SEQ ID NO:2:






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/0181446 to Leone, as applied to claims 1-2, 6-7, 9-10, 17-19, 21, 27, 58-59 and 63-64 above.
The disclosure of Leone is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Leone discloses methods of treating leukodystrophies, including Canavan disease, by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid), wherein metabolites associated with a metabolic imbalance have been assessed, particularly a shift from glucose to lipid energy usage (see Pages 1-3; 7-8; FIG 2; FIG 7).  
Leone teaches the metabolic demands of leukodystrophyies, including Canavan, result in a shift from glycolysis to beta-oxidation and fatty acid synthesis (FIG 2) because the metabolic demands of the disease exceed the normal ATP sources generated from glucose (Pages 1-3).  She discloses any metabolite within the energy pathway can be measured (Page 7). Leone discloses the metabolic shift 
    PNG
    media_image4.png
    545
    784
    media_image4.png
    Greyscale
from glucose to beta-oxidation occurs in FIG 2, wherein glucose is metabolized to pyruvate and into AcCoa:








However, Leone does not explicitly disclose wherein the metabolites measured are those listed in claim 13, including glucose, glucose-6-phosphate, pyruvate, lactate, etc.
It would have been obvious to the skilled artisan to measure metabolites of the metabolic shift from glycolysis to beta-oxidation, wherein changes in glucose and pyruvate are assessed. Leone discloses any metabolite on the energy pathway can be assessed, and highlights the perturbed metabolic pathway to include glucose and pyruvate (FIG 2).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as measuring metabolites of the beta-oxidation metabolic pathway as a diagnostic marker of leukodystrophies was known in the art at the time of the invention.

Claims 25, 55 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/0181446 to Leone, as applied to claims 1-2, 6-7, 9-10, 17-19, 21, 27, 58-59 and 63-64 above, further in view of WO2011/133890 to Gao  (publication date for Gao is 10/27/2011).  The claims encompass embodiments wherein the promoter operably linked to the AsaP transgene is a glial fibrillary .
The applied Gao reference has a common inventor with the instant application; however the Gao reference is cited under 102(a)(1), and the publication date is greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
The disclosure of Leone is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Leone discloses methods of treating leukodystrophies, including Canavan disease, by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (see Pages  8-9 and 14).  Leone discloses the vectors can comprise promoters driving transgene expression, including tissue and neuron-specific promoters (page 6).
However, Leone does not disclose wherein the promoter is a glial fibrillary acidic protein (GFAP) promoter, or an enhanced chicken beta- actin promoter, as required by instant claims 25, 55 and 60.
Gao discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (Example 2).  Gao discloses suitable promoters include chicken β-actin or tissue specific promoters including GFAP (Page 31, lines 1-9).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting a chicken β-actin or GFAP promoter for the promoters of Leone, as they are all explicitly taught as being useful for being operably linked to an AsaA transgene. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 .

Claims 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/0181446 to Leone, as applied to claims 1-2, 6-7, 9-10, 17-19, 21, 27, 58-59 and 63-64 above, further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111. The claims encompass embodiments wherein the AspA transgene is codon-optimized.
The applied Gessler reference has a common inventor with the instant application; however the Gessler reference is cited under 102(a)(1), and the publication date is greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
The disclosure of Leone is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Leone discloses methods of treating leukodystrophies, including Canavan disease, by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (see Pages  8-9 and 14).
Leone discloses the nucleic acid encoding the AspA transgene can encode the wild type form, or a functionally mutated homolog, so long as the nucleic acid encodes the amino acid sequence of SEQ ID NO: 2 therein.  SEQ ID NO:2 of Leone is 100% identical to the amino acid sequence of AspA encoded by SEQ ID NO: 2 herein (see 102 rejection above).
However, Leone does not disclose wherein the AspA transgene is a codon-optimized nucleic acid sequence, as required by instant claims 56 and 61.
Gessler discloses methods of treating Canavan disease by administering AAV particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Leone. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as use of codon-optimized AspA in AAV vectors used to treat Canavan disease was known in the art at the time of the invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/0181446 to Leone, further in view of Parikh et al. A Clinical Approach to the Diagnosis of Patients with Leukodystrophies and genetic Leukoencephelopathies.  Molecular Genetics and Metabolism, 2015. 114:501-515. Published online December 29, 2014, of record.  The claims encompass a method wherein in a method of treating leukodystrophy, a CNS fluid is assessed for the presence of beta-oxidation, wherein, based upon the detection of beta-oxidation, an NAA-depleting agent is administered.
Leone discloses methods of treating leukodystrophies, including Canavan disease, by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid), wherein metabolites associated with a metabolic imbalance have been assessed, particularly with regard to a shift from glucose to lipid energy usage (see Pages 1-3; 7-8; FIG 2; FIG 7).  
Leone teaches the metabolic demands of leukodystrophyies, including Canavan, result in a shift from glycolysis to beta-oxidation and fatty acid synthesis (FIG 2) because the metabolic demands of the disease exceed the normal ATP sources generated from glucose (Pages 1-3).  She discloses any 
However, Leone does not disclose wherein CNS tissue from which the metabolites are measured is from a “CNS fluid” as required by instant claim 4.
Parikh discloses clinical methods of diagnosis neurodegenerative diseases, such as leukodystrophies, based on consensus recommendations from the Global Leukodystrophy Initiative (Abstract; page 1-5; Tables 4, 5, 6).  Parikh discloses a patient should be diagnosed by measuring the levels of metabolites following procuring a patient sample prior to treatment (Table 6, Section 5.3).  Parikh discloses the metabolites includes assessing the levels of beta-oxidation (page 514, see also section 5.3l).  
Parikh discloses beta-oxidation can be measured from CNS fluid samples and is useful in supplementing other diagnostic tests, particularly when a patient presents with a wide range of symptoms or other diagnostic tests are ambiguous (page 514).  Parikh suggests accurate and rapid diagnosis is important in order to providing early treatment and care to the patient (page 514).
It would have been obvious to combine the disclosure of Leone on methods of diagnosing leukodystrophies based on the presence of beta-oxidation metabolites in CNS tissue, further with the disclosure of Parikh on detecting/diagnosing leukodystrophies based on the presence of beta-oxidation metabolites in a CSF fluid.  A skilled artisan would have been motivated to assess the beta-oxidation metabolites in CSF fluids in order to augment any other diagnostic tests run, in order to provide early and accurate diagnosis to the patient, as suggested by Parikh.  A skilled artisan would have had a 
With regard to claim 5, Leone discloses the expressed aspartoacylase (AspA) transgene results in a decrease in NAA (pages 2-3; 17-18).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Janson et al, Gene Therapy of Canavan Disease:  AAV-2 Vector for Neurosurgical Delivery of Aspartoacylase Gene (ASPA) to the Human Brain. Human Gene Therapy, 2002. 13:1391-1412, of record, cited in Applicant’s IDS dated 10/26/18, hereinafter “Janson”, as applied to claim 59, further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.
The applied Gessler reference has a common inventor with the instant application; however the Gessler reference is cited under 102(a)(1), and the publication date is greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
The disclosures of Janson is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Janson discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) and operably linked to NSE promoter (Abstract, paqe 1404, FIG 1).
However, Janson does not disclose wherein the AspA transgene is codon-optimized.
Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Janson. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as use of codon-optimized AspA in AAV vectors used to treat Canavan disease was known in the art at the time of the invention.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al, A Single Intravenous rAAV Injection as Late as P20 Achieves Efficacious and Sustained CNS Gene Therapy in Canavan Mice.  Molecular Therapy, December 2013. 21(12):2136-2147, of record, cited in Applicant’s IDS dated 10/26/18, hereinafter “Ahmed 2013”, as applied to claims 59, 60 and 64 further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.
The applied Ahmed, 2013 and Gessler references have a common inventor with the instant application; however both the Ahmed, 2013 and the Gessler references are cited under 102(a)(1), and the publication dates are greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
The disclosure of Ahmed 2013 is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Ahmed 2013 discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (Abstract; page 2137).  
However, Ahmed 2013 does not disclose wherein the AspA transgene is codon-optimized.
Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Ahmed. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as use of codon-optimized AspA in AAV vectors used to treat Canavan disease was known in the art at the time of the invention.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over WO2011/133890 to Gao  (publication date for Gao is 10/27/2011), as applied to claims 59, 60, 63 and 64 further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.
The applied Gao and Gessler references have a common inventor with the instant application; however both the Gao and the Gessler references are cited under 102(a)(1), and the publication dates are greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
The disclosure of Gao is applied as in the 102 rejection above, the content of which is incorporated herein, in its entirety.  Gao discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (Example 2).  
However, Gao does not disclose wherein the AspA transgene is codon-optimized.
Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Gao. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as use of codon-optimized AspA in AAV vectors used to treat Canavan disease was known in the art at the time of the invention.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over WO2011/133890 to Gao (publication date for Gao is 10/27/2011) further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.  Independent claim 65 is directed to a method of treating Canavan disease by administering an AAV vector encoding a codon-optimized AspA gene, wherein the AAV vector comprises an enhanced chick beta- actin promoter and the AAV capsid is AAV9.
The applied Gao and Gessler references have a common inventor with the instant application; however both the Gao and the Gessler references are cited under 102(a)(1), and the publication dates are greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
Gao discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into AAV9 particles (i.e. capsid) (Example 2).  Gao discloses the promoter is a chicken β-actin promoter (Example 2).
Gao’s AspA protein (SEQ ID NO: 13 therein) is 100% identical to instant SEQ ID NO:2:

    PNG
    media_image2.png
    467
    993
    media_image2.png
    Greyscale









However, Gao does not disclose wherein the AspA transgene is codon-optimized.
Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Gao. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as use of codon-optimized AspA in AAV vectors used to treat Canavan disease was known in the art at the time of the invention.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al, A Single Intravenous rAAV Injection as Late as P20 Achieves Efficacious and Sustained CNS Gene Therapy in Canavan Mice.  Molecular Therapy, December 2013. 21(12):2136-2147, of record, cited in Applicant’s IDS dated 10/26/18, hereinafter “Ahmed 2013”, further in view of Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.
The applied Ahmed, 2013 and Gessler references have a common inventor with the instant application; however both the Ahmed, 2013 and the Gessler references are cited under 102(a)(1), and the publication dates are greater than the 12 month grace period provided in MPEP 717.02, and cannot be overcome with declarations.
Ahmed 2013 discloses methods of treating Canavan disease by administering an AAV vector encoding an aspartoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid) (Abstract; page 2137).  Ahmed 2013 discloses the vector comprises a CMV-enhancer/chicken β-actin promoter (page 2144). Ahmed 2013 discloses the AAV vector comprises an AAV9 capsid (page 2136, 2138).
However, Ahmed 2013 does not disclose wherein the AspA transgene is codon-optimized.
Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.
It would have been obvious to the skilled artisan to use a codon-optimized AspA transgene in the vector of Gessler. A skilled artisan would have been motivated to use a codon-optimized AspA transgene in order to increase the efficacy of the administered AAV particles in methods of treatment.  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,102,949 (earliest priority to 8/23/2010) in view of (all cited above):
WO2013/0181446 to Leone; 

Parikh et al. A Clinical Approach to the Diagnosis of Patients with Leukodystrophies and genetic Leukoencephelopathies.  Molecular Genetics and Metabolism, 2015. 114:501-515. Published online December 29, 2014, of record;

Ahmed et al, A Single Intravenous rAAV Injection as Late as P20 Achieves Efficacious and Sustained CNS Gene Therapy in Canavan Mice.  Molecular Therapy, December 2013. 21(12):2136-2147, of record, cited in Applicant’s IDS dated 10/26/18; and 

Gessler et al.  Optimized AspA Expression Cassette Dramatically Improves Therapeutic Potency of Systemically Delivered rAAV in CNS Therapy of Canavan’s Disease.  Molecular Therapy, May, 2014.  22, Supplement 1.  Page S111.

The disclosures of Leone, Parikh, Ahmed 2013, and Gessler are applied as in the rejections of record above:
Leone discloses methods of treating leukodystrophies, including Canavan disease, by administering an AAV-9 vector encoding an asparatoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into an AAV particles (I.e. capsid), wherein metabolites associated with a metabolic imbalance have been assessed, particularly a shift from glucose to lipid energy usage (see Pages 1-3; 7-8; FIG 2; FIG 7).  

Parikh discloses clinical methods of diagnosis neurodegenerative diseases, such as leukodystrophies, based on consensus recommendations from the Global Leukodystrophy Initiative (Abstract; page 1-5; Tables 4, 5, 6).  Parikh discloses a patient should be diagnosed by measuring the levels of metabolites following procuring a patient sample prior to treatment 


Ahmed 2013 discloses methods of treating Canavan disease by administering an AAV vector encoding an asparatoacylase (AspA) transgene to a subject in need thereof wherein the transgene is packaged into AAV-9 particles (I.e. capsid) (Abstract; page 2137, 2138).  Ahmed 2013 discloses the vector comprises a CMV-enhancer/chicken β-actin promoter (page 2144). 

Gessler discloses methods of treating Canavan disease by administering AAV-9 particles encoding a codon-optimized AspA transgene (Abstract).  Gessler discloses the protein expression and enzymatic activity of the codon-optimized AspA was greater than wild-type AspA, both in vitro and in vivo.

Instant independent claims 1, 4, 59 and 65 are directed to methods of treating leukodystrophys/Canavan disease in a patient comprising administering an AAV vector encoding Aspartoacylase transgene; Claims 1 and 4 require wherein the patient is assessed for the presence of a beta-oxidation marker; Claim 4 requires wherein the beta-oxidation marker is assessed from CNS fluid; Claim 65 requires that the AAV vector comprises an AAV9 capsid, and wherein the AspA transgene is codon optimized. 
Claim 1 of US Patent No. 9,102,949 is directed to a method of treating Canavan disease comprising intrathecally, intraventricularlly, or intravascularly administering and effective amount of an rAAV comprising a capsid protein encoded by SEQ ID NO:9 therein, wherein the rAAV encodes a AspA transgene, and is expressed in oligodendrocytes.
Instant claim 59 is anticipated by claim 1 of the 9,102,949 patent.
The instant independent claims 1, 4, 59 and 65 are “broader” from the patented claims in that they do not require a specific mode of administration, or a specific SEQ ID NO.  
With regard to the instantly claimed requirements wherein a metabolite of beta-oxidation is assessed and/or measured from CNS fluid:  these limitations are obvious over the disclosures of Leone and/or Parikh.
With regard to the instantly claimed requirements wherein the AAV vector comprises an AAV-9 capsid, and a promoter, including a beta-actin promoter:  these limitations are obvious over the disclosures of Leone and/or Ahmed 2013.
With regard to the instantly claimed requirement wherein the AspA transgene is codon optimized: this limitation is obvious over the disclosure of Gessler.
Thus, it would have been obvious to modify the claims of the 9,102,949 patent to the instant claims as all of the limitations were known in the art at the time of the invention.
Remaining claims 2, 5-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58, 60-61, 63-64 are obvious over the cited art as iterated above.

Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-64 of co-pending Application No. 16/364,763 (earliest priority to 8/23/2010) in view of :
WO2013/0181446 to Leone; 
Parikh, of record;
Ahmed, 2013; and 
Gessler, 2014.

Each for the reasons iterated above.
Instant independent claims 1, 4, 59 and 65 are directed to methods of treating leukodystrophys/Canavan disease in a patient comprising administering an AAV vector encoding Aspartoacylase transgene; Claims 1 and 4 require wherein the patient is assessed for the presence of a beta-oxidation marker; Claim 4 requires wherein the beta-oxidation marker is assessed from CNS fluid; 
Claim 56 of Application No. 16/364,763 is directed to a method of treating Canavan disease comprising intrathecally, intraventricularlly, or intravascularly administering and effective amount of an rAAV comprising a capsid protein encoded by SEQ ID NO:8 therein, wherein the rAAV encodes a AspA transgene, and is expressed in oligodendrocytes.
Instant claim 59 is anticipated by claim 56 of the 16/364,763 application.
The instant independent claims 1, 4, 59 and 65 are “broader” from the 16/364,763 application claims in that they do not require a specific mode of administration, or a specific SEQ ID NO.  
With regard to the instantly claimed requirements wherein a metabolite of beta-oxidation is assessed and/or measured from CNS fluid:  these limitations are obvious over the disclosures of Leone and/or Parikh.
With regard to the instantly claimed requirements wherein the AAV vector comprises an AAV-9 capsid, and a promoter, including a beta-actin promoter:  these limitations are obvious over the disclosures of Leone and/or Ahmed 2013.
With regard to the instantly claimed requirement wherein the AspA transgene is codon optimized: this limitation is obvious over the disclosure of Gessler.
Thus, it would have been obvious to modify the claims of the 16/364,763 application to the instant claims as all of the limitations were known in the art at the time of the invention.
Remaining claims 2, 5-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58, 60-61, 63-64 are obvious over the cited art as iterated above.
This is a provisional rejection.

Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-85 of co-pending Application No. 16/365,065 (earliest priority to 8/23/2010) in view of :
WO2013/0181446 to Leone; 
Parikh, of record;
Ahmed, 2013; and 
Gessler, 2014.

Each for the reasons iterated above.
Instant independent claims 1, 4, 59 and 65 are directed to methods of treating leukodystrophys/Canavan disease in a patient comprising administering an AAV vector encoding Aspartoacylase transgene; Claims 1 and 4 require wherein the patient is assessed for the presence of a beta-oxidation marker; Claim 4 requires wherein the beta-oxidation marker is assessed from CNS fluid; Claim 65 requires that the AAV vector comprises an AAV9 capsid, and wherein the AspA transgene is codon optimized. 
Claims 56, 73 of Application No. 16/365,065 is directed to a method of reducing the severity or extent of deficiency of aspartoacylase in a subject, comprising intrathecally, intraventricularlly, or intravascularly administering and effective amount of an rAAV, wherein the rAAV encodes a AspA transgene, and is expressed in oligodendrocytes.
Instant claim 59 is anticipated by claims 56 and 73 of the 16/365,065 application.
The instant independent claims 1, 4, 59 and 65 are “broader” from the 16/364,763 application claims in that they do not require a specific mode of administration, or a specific SEQ ID NO.  
With regard to the instantly claimed requirements wherein a metabolite of beta-oxidation is assessed and/or measured from CNS fluid:  these limitations are obvious over the disclosures of Leone and/or Parikh.
With regard to the instantly claimed requirements wherein the AAV vector comprises an AAV-9 capsid, and a promoter, including a beta-actin promoter:  these limitations are obvious over the disclosures of Leone and/or Ahmed 2013.
With regard to the instantly claimed requirement wherein the AspA transgene is codon optimized: this limitation is obvious over the disclosure of Gessler.
Thus, it would have been obvious to modify the claims of the 16/364,763 application to the instant claims as all of the limitations were known in the art at the time of the invention.
Remaining claims 2, 5-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58, 60-61, 63-64 are obvious over the cited art as iterated above.
This is a provisional rejection.

Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16 of U.S. Patent No. 10,894,949 (earliest priority to 2/19/2014) in view of:
WO2013/0181446 to Leone; 
Parikh, of record;
Ahmed, 2013; and 
Gessler, 2014.

Each for the reasons iterated above.
Instant independent claims 1, 4, 59 and 65 are directed to methods of treating leukodystrophys/Canavan disease in a patient comprising administering an AAV vector encoding Aspartoacylase transgene; Claims 1 and 4 require wherein the patient is assessed for the presence of a beta-oxidation marker; Claim 4 requires wherein the beta-oxidation marker is assessed from CNS fluid; Claim 65 requires that the AAV vector comprises an AAV9 capsid, and wherein the AspA transgene is codon optimized. 
Claims 1, 4, 6 and 16 of US Patent No. 10,894,949 is directed to a recombinant rAAV encoding an AspA transgene, and methods of treating Canavan disease comprising administering an effective amount of an rAAV comprising a capsid protein, wherein the rAAV encodes a AspA transgene, and is expressed in a target tissue.
Instant claim 59 is anticipated by claims 1-6 and 13 of the 10,894,949 patent.
The instant independent claims 1, 4, 59 and 65 are “broader” from the patented claims in that they do not require a specific mode of administration, or a specific SEQ ID NO.  
With regard to the instantly claimed requirements wherein a metabolite of beta-oxidation is assessed and/or measured from CNS fluid:  these limitations are obvious over the disclosures of Leone and/or Parikh.
With regard to the instantly claimed requirements wherein the AAV vector comprises an AAV-9 capsid, and a promoter, including a beta-actin promoter:  these limitations are obvious over the disclosures of Leone and/or Ahmed 2013.
With regard to the instantly claimed requirement wherein the AspA transgene is codon optimized: this limitation is obvious over the disclosure of Gessler.
Thus, it would have been obvious to modify the claims of the 10,894,949 patent to the instant claims as all of the limitations were known in the art at the time of the invention.
Remaining claims 2, 5-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58, 60-61, 63-64 are obvious over the cited art as iterated above.

Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-16 of U.S. Patent No. 10,072,251 (earliest priority to 2/19/2014) in view of:
WO2013/0181446 to Leone; 
Parikh, of record;
Ahmed, 2013; and 
Gessler, 2014.

Each for the reasons iterated above.
Instant independent claims 1, 4, 59 and 65 are directed to methods of treating leukodystrophys/Canavan disease in a patient comprising administering an AAV vector encoding Aspartoacylase transgene; Claims 1 and 4 require wherein the patient is assessed for the presence of a beta-oxidation marker; Claim 4 requires wherein the beta-oxidation marker is assessed from CNS fluid; Claim 65 requires that the AAV vector comprises an AAV9 capsid, and wherein the AspA transgene is codon optimized. 
Claims 1, 4, 6 and 16 of US Patent No. 10,072,251 is directed to a recombinant rAAV encoding an AspA transgene, and methods of treating Canavan disease comprising administering an effective amount of an rAAV comprising a capsid protein, wherein the rAAV encodes a AspA transgene, and is expressed in a target tissue.
Instant claim 59 is anticipated by claims 1-7 and 13-16 of the 10,072,251 patent.
The instant independent claims 1, 4, 59 and 65 are “broader” from the patented claims in that they do not require a specific mode of administration, or a specific SEQ ID NO.  
With regard to the instantly claimed requirements wherein a metabolite of beta-oxidation is assessed and/or measured from CNS fluid:  these limitations are obvious over the disclosures of Leone and/or Parikh.
With regard to the instantly claimed requirements wherein the AAV vector comprises an AAV-9 capsid, and a promoter, including a beta-actin promoter:  these limitations are obvious over the disclosures of Leone and/or Ahmed 2013.
With regard to the instantly claimed requirement wherein the AspA transgene is codon optimized: this limitation is obvious over the disclosure of Gessler.
Thus, it would have been obvious to modify the claims of the 10,072,251 patent to the instant claims as all of the limitations were known in the art at the time of the invention.
Remaining claims 2, 5-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-56, 58, 60-61, 63-64 are obvious over the cited art as iterated above.

Conclusion
Claims 1-2, 4-7, 9, 11, 13, 17-19, 21, 25, 27 and 55-57, 58-61, 63-65 are rejected.
Claims 57, 62 and 66, directed to wherein the codon-optimized AspA comprises SEQ ID NO: 1, appears to be free of the prior art.  Claims 57, 62 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633